Name: Commission Implementing Regulation (EU) NoÃ 14/2014 of 8Ã January 2014 fixing the allocation coefficient to be applied to import licence applications lodged from 1 to 3Ã January 2014 under the tariff quota for maize opened by Regulation (EC) NoÃ 969/2006
 Type: Implementing Regulation
 Subject Matter: plant product;  tariff policy;  trade;  agricultural policy
 Date Published: nan

 9.1.2014 EN Official Journal of the European Union L 4/44 COMMISSION IMPLEMENTING REGULATION (EU) No 14/2014 of 8 January 2014 fixing the allocation coefficient to be applied to import licence applications lodged from 1 to 3 January 2014 under the tariff quota for maize opened by Regulation (EC) No 969/2006 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 969/2006 (3) opened an annual import tariff quota of 277 988 tonnes of maize (order number 09.4131). (2) Article 2(1) of Regulation (EC) No 969/2006 fixes a quantity of 138 994 tonnes for subperiod 1 from 1 January to 30 June 2014. (3) Based on the notification made under Article 4(3) of Regulation (EC) No 969/2006, the applications lodged from 1 to 3 January 2014 at 13.00 (Brussels time) in accordance with Article 4(1) of that Regulation, relate to quantities in excess of those available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for should be fixed. (4) Import licences should no longer be issued under Regulation (EC) No 969/2006 for the current quota subperiod. (5) In order to ensure sound management of the procedure of issuing import licences, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. Each import licence application for maize under the quota referred to in Article 2(1) of Regulation (EC) No 969/2006, lodged from 1 to 3 January 2014 at 13.00 (Brussels time), shall give rise to the issue of a licence for the quantities applied for, multiplied by an allocation coefficient of 2,367163 %. 2. The issue of licences for the quantities applied for from 3 January 2014 at 13.00 (Brussels time) is hereby suspended for the current quota subperiod. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 176, 30.6.2006, p. 44.